Silver Standard Resources Inc. (a development stage company) Consolidated Balance Sheets As at March 31, 2009 (expressed in thousands of US dollars – unaudited) March 31 December 31 Note 2009 2008 $ $ Assets Current assets Cash and cash equivalents 107,723 72,013 Accounts receivable 2,751 2,772 Marketable securities 3 10,877 10,923 Supplies inventories 4 1,273 - Prepaid expenses and deposits 1,025 1,106 123,649 86,814 Restricted cash 1,789 1,793 Other investments 6 21,187 21,803 Convertible debenture 5 5,976 5,973 Valued added tax recoverable 34,802 30,332 Mineral properties and property, plant, and equipment 7 463,109 421,190 650,512 567,905 Liabilities and Shareholders' Equity Current liabilities Accounts payable and accrued liabilities 19,688 31,313 Accrued interest on convertible notes 8 527 2,066 Current portion of taxes payable 10,766 11,715 Current portion of asset retirement obligations 228 234 31,209 45,328 Asset retirement obligations 3,237 3,229 Taxes payable 3,370 3,370 Future income tax liability 24,407 22,335 Long-term convertible notes 8 105,690 104,046 167,913 178,308 Non-controlling interest 496 496 Shareholders' Equity Share capital 9a 483,548 389,655 Value assigned to stock options 9b 38,300 36,502 Value assigned to convertible notes 37,383 37,383 Contributed surplus 510 510 Accumulated other comprehensive income (19,660 ) (19,569 ) Deficit (57,978 ) (55,380 ) 482,103 389,101 650,512 567,905 Commitments (note 13) Approved on behalf of the Board of Directors “John R. Brodie” “Peter W. Tomsett” John R. Brodie, FCA Peter W. Tomsett (Director) (Director) The accompanying notes are an integral part of the consolidated financial statements. Silver Standard Resources Inc. (a development stage company) Consolidated Statements of Earnings (Loss) and Comprehensive Loss (expressed in thousands of US dollars, except per share amounts – unaudited) Three Months Ended March 31 Note 2009 2008 $ $ (Restated) Exploration and mineral property costs Property examination and exploration 2 49 Reclamation and accretion 78 55 (80 ) (104 ) Expenses General and administration 2,051 2,016 Depreciation 7 42 68 Stock-based compensation 9b 1,914 2,424 Foreign exchange loss (gain) 1,035 (2,825 ) (5,042 ) (1,683 ) Other income (expenses) Investment income 330 817 Financing fees 8 - (3,757 ) Interest expense on convertible notes 8 - (625 ) Gain on sale of silver bullion - 23,699 Gain on sale of marketable securities 3 - 974 Unrealized gain (loss) on financial instruments held-for-trading (4 ) 1,391 Write-down of mineral properties 7 (377 ) - Gain (write-down) on other investments 6 1,630 (17,903 ) 1,579 4,596 Earnings (Loss) before income taxes (3,543 ) 2,809 Income taxes expense (recovery): Current income tax (900 ) - Future income tax 3 (45 ) 481 (945 ) 481 Earnings (Loss) for the period (2,598 ) 2,328 Weighted average shares outstanding (thousands) Basic 64,715 62,669 Diluted 64,715 63,576 Earnings (Loss) per common share Basic and diluted earnings (loss) per share (0.04 ) 0.04 Comprehensive income (loss) Earnings (Loss) for the period (2,598 ) 2,328 Other comprehensive loss Translation adjustment on foreign operations 2 - (20,362 ) Unrealized gain (loss) on marketable securities, net of tax 3 218 (1,532 ) Reclassification of realized gain on sale of marketable securities, net of tax 3 - (808 ) Foreign exchange loss on marketable securities 3 (309 ) - Other comprehensive loss for the period (91 ) (22,702 ) Comprehensive loss for the period (2,689 ) (20,374 ) The accompanying notes are an integral part of the consolidated financial statements. Silver Standard Resources Inc. (a development stage company) Consolidated Statements of Cash Flows (expressed in thousands of US dollars - unaudited) Three Months Ended March 31 Note 2009 2008 $ $ (Restated) Operating activities Earnings (Loss) for the period (2,598 ) 2,328 Items not affecting cash Depreciation 42 68 Stock-based compensation 9b 1,914 2,424 Asset retirement obligations 71 39 Gain on sale of marketable securities - (974 ) Gain on sale of silver bullion - (23,699 ) Unrealized loss (gain) on held-for-trading financial instruments 4 (1,391 ) Accretion expense on convertible notes - 266 Interest income on convertible debenture (178 ) - Write-down of mineral properties 7 377 - Write-down of other investments - 17,903 Future income tax expense (recovery) 3 (45 ) 481 Unrealized foreign exchange loss (gain) 672 (5,740 ) Increase (decrease) in non-cash working capital items 10 (4,265 ) 243 Cash used in operating activities (4,006 ) (8,052 ) Financing activities Shares issued for cash 9 93,754 1,443 Proceeds from issuance of convertible notes 8 - 138,000 Financing costs related to equity portion of convertible notes financing 8 - (1,473 ) Cash generated by financing activities 93,754 137,970 Investing activities Mineral property costs (4,766 ) (7,858 ) Property, plant and equipment expenditures (44,802 ) (20,508 ) Increase in value added tax recoverable (net) (4,470 ) (1,258 ) Proceeds from sale of silver bullion - 39,648 Proceeds from sale of marketable securities - 1,295 Cash generated by (used in) investing activities (54,038 ) 11,319 Increase in cash and cash equivalents 35,710 141,237 Cash and cash equivalents - Beginning of period 72,013 81,600 Cash and cash equivalents - End of period 107,723 222,837 Supplementary cash flow information (note 10) The accompanying notes are an integral part of the consolidated financial statements. Silver Standard Resources Inc. (a development stage company) Statements of Shareholders’ Equity For the three months ended March 31, 2009 (expressed in thousands of US dollars, except share amounts - unaudited) Common Shares Values Accumulated Values assigned to other Retained Total Number of assigned convertible Contributed comprehensive earnings shareholders' shares Amount to options notes Surplus income (deficit) equity (thousands) $ Balance, December 31, 2006 61,646 370,196 17,460 - 510 6,308 (19,832) 374,642 Transition adjustment of EIC-172 to opening balance - 21,210 4,363 25,573 Issued for cash: Exercise of options 887 10,973 - 10,973 Exercise of warrants - For mineral property 9 338 - 338 Value assigned to options granted - - 14,443 - 14,443 Value of options exercised - 4,197 (4,197) - Donations 27 893 - 893 Other comprehensive income - 67,019 - 67,019 Loss for the year - (33,965) (33,965) Balance, December 31, 2007 62,569 386,597 27,706 - 510 94,537 (49,434) 459,916 Issued for cash: Exercise of options 186 2,192 - 2,192 Value assigned to options granted - - 9,662 - 9,662 Value of options exercised - 866 (866) - Value assigned to convertible notes - - - 37,383 - - - 37,383 Other comprehensive loss - (114,106) - (114,106) Loss for the year - (5,946) (5,946) Balance, December 31, 2008 62,755 389,655 36,502 37,383 510 (19,569) (55,380) 389,101 Issued for cash: Public offering 5,826 93,389 - 93,389 Exercise of options 28 365 - 365 Value assigned to options granted - - 1,937 - 1,937 Value of options exercised - 139 (139) - Other comprehensive loss - (91) - (91) Loss for the period - (2,598) (2,598) Balance, March 31, 2009 68,609 483,548 38,300 37,383 510 (19,660) (57,978) 482,103 The accompanying notes are an integral part of the consolidated financial statements. Silver Standard Resources Inc. (a development stage company) Notes to Consolidated Financial Statements For the three months ended March 31, 2009 (in US dollars, tabular amounts expressed in thousands, unless otherwise stated - unaudited) 1.NATURE OF OPERATIONS We are a development stage company that, since 1994, has assembled a portfolio of silver-dominant projects, which are located in seven countries in the Americas and Australia. We are now focused on advancing our five principal projects.These include the Pirquitas project, the San Luis project, the Pitarrilla project, the Diablillos project and the Snowfield project.In addition to our five principal projects, we hold a geologically-diverse portfolio of other predominantly silver projects in various stages of exploration. Management has estimated that we will have adequate funds from existing working capital to meet our corporate, development, administrative and property obligations for the coming year, including the completion of construction of the Pirquitas project.We will periodically need to obtain additional financing, and while we have been successful in the past, there can be no assurance that we will be able to do so in the future. The recoverability of the amounts shown for mineral properties and related deferred costs is dependent upon the existence of economically recoverable reserves, our ability to obtain necessary financing to complete the development, and upon future profitable production. The amounts shown as deferred expenditures and property acquisition costs represent net costs to date, less amounts amortized and/or written-off, and do not necessarily represent present or future values. 2.SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation These unaudited interim consolidated financial statements follow the same accounting policies as our most recent audited annual consolidated financial statements except for the changes relating to foreign currency translation (see “Changes in Accounting Policies” below).These statements do not contain all of the information required for annual financial statements and should be read in conjunction with our annual consolidated financial statements.In the opinion of management, all of the adjustments necessary to fairly present the consolidated financial statements set forth herein have been made.We have reclassified certain comparative figures to reflect the presentation used in our most recent annual consolidated financial statements, including reclassification of expenditures on the Pirquitas project from mineral property costs to property, plant and equipment expenditures under investing activities on the Consolidated Statement of Cash Flows; and consolidating general and administration expenses, salaries and employee benefits and professional fees as general and administration expenses on the Consolidated Statement of Earnings (Loss) and Comprehensive Loss. Changes in Accounting Policies Foreign currency translation Effective January 1, 2009, we determined that our functional currency had changed from the Canadian dollar to the US dollar as a result of a change in the nature of our operations. 5 Silver Standard Resources Inc. (a development stage company) Notes to Consolidated Financial Statements For the three months ended March 31, 2009 (in US dollars, tabular amounts expressed in thousands, unless otherwise stated - unaudited) 2.SIGNIFICANT ACCOUNTING POLICIES (Cont’d) Due to the development of the Pirquitas project as well as our other principal projects in countries other than Canada, a significant portion of our costs are incurred in US dollars.Our recent debt and equity financings were completed in US dollars and we now hold majority of our cash and cash equivalents in US dollars.With commercial production anticipated to commence at our Pirquitas project in 2009, our revenue stream will also be denominated in US dollars.Concurrent with the change in functional currency, we have also adopted the US dollar as our reporting currency. As a result of the change in our functional currency, effective January 1, 2009, our integrated foreign currency operations have been translated to US dollars using the temporal method on a prospective basis.Under the temporal method, monetary assets and liabilities are translated at the exchange rate in effect at the balance sheet date; non-monetary items are translated at historic exchange rates; and income and expense items are translated at the average exchange rate for the period.Translation gains and losses are recognized in the Consolidated Statement of Earnings (Loss) and Comprehensive Loss. The comparative financial statements and corresponding notes have been restated from Canadian dollars to US dollars using the current rate method.Under this method, all assets and liabilities are translated into US dollars at the exchange rate prevailing at the balance sheet date; expense items are translated at the average rate of exchange for the period; one-time income or expense items are translated at the exchange rate on the date of the transaction; and the resulting translation adjustment is recorded as a cumulative translation adjustment (“CTA”) in accumulated other comprehensive income.See note 14 for effect of the change in reporting currency on prior year comparative figures. Mining Exploration Costs Effective
